 MISSOURIAN PUBLISHINGCOMPANY, INC.Missourian Publishing Company,Inc.andLocal 505,GraphicArts InternationalUnion,AFL-CIO-CLC. Cases 14-CA-7611and 14-CA-7713January 16, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERS JENKINSAND PENELLOOn August 30, 1974, Administrative Law JudgeEugene E.Dixon issued the attached Decision in thisproceeding. Thereafter, the Charging Party and theGeneral Counsel filed exceptions to the Administra-tiveLaw Judge's Decision and briefs in supportthereof;Respondent filed cross-exceptions and abrief in support thereof and in opposition toexceptionsof the Charging Party and the GeneralCounsel.'Pursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theAdministrative Law Judge's Decision in light of theexceptions and briefs and has decided to affirm theAdministrative Law Judge's rulings, findings,2 andconclusions3to the extent consistent herewith.AMENDED CONCLUSION OF LAWAdd the following to the Administrative LawJudge's Conclusion of Law 6:"; and by unilaterallyeliminating the free coffee,changing the workschedules of press employees and designating specif-ic lunch periods,and granting wage increases inexcess of those being offered in negotiations, allwithout notifying or bargaining with the Union,Respondent has violated Section 8(a)(5) and 8(a)(1)of the Act."iThe Respondent has requested oral argument. This request is herebydenied because the record,the exceptions,and the briefs adequately presentthe issues and the positions of the parties.2 In finding that Respondent did not bargain in good faith,we do notrelyon the Administrative Law Judge's conclusion that Respondent'sfailure to grant some form of union security is an indication of bad faith.3The Administrative Law Judge found that Respondent discnminatonlyassigned duties to Elmer Holtgreve, thereby violating Sec. 8(aX3) of the Act.Since Holtgreve was not reduced in pay as a result of the discriminationagainst him,and was restored to his normal duties as of the hearing, theAdministrative Law Judge did not recommend a make-whole order. TheAdministrative Law Judge found,inter alla,that Respondent's unilateralaction in eliminating the free coffee, establishing a new system of hours forpress employees and designating specific lunch hours,and granting wageincreases in excess of those being offered in negotiations with the Union, allviolated Sec.8(aX5) and(1) of the Act.The General Counsel and the Charging Party have, excepted to the failureof the Administrative Law Judge to provide a remedial order and noticewith respect to the findings that Elmer Holtgreve was discriminatorilyORDER175Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Missourian Publishing Company, Inc., Washington,Missouri, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership in a labor organiza-tion by discriminating in regard to the hire andtenure of employment of any employee or applicantfor employment.(b)Discriminatorily assigning employees to moreonerous or menial work.(c)Refusing and failing to bargain in good faithwith the above-named Union.(d) Unilaterally eliminating free coffee.(e)Unilaterally establishing new work schedulesand designated lunch periods.(f)Unilaterally granting wage increases in excess ofthose being offered in negotiations.(g) Illegally interrogating its employees regardingtheir union support and activities.(h) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theirrights to self-organization, to form labor organiza-tions, to join or assist Local 505, Graphic ArtsInternationalUnion AFL-CIO-CLC, or any otherlabororganization, to bargain collectivelywithrepresentatives of their own choosing, and to engagein any other concerted activities for the purposes ofcollective bargaining or other mutual aid or protec-tion,or to refrain from any or all such activities,except to the extent that such rights may be affectedby an agreement requiring membership in a labororganizationasa condition of employment asauthorized in Section 8(a)(3) of the Act.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Offer immediate reemployment to Stephenassigned work,and that Respondent unilaterally,and without notice to andbargaining with the Union,eliminated free coffee,changed the hours ofpress employees and designated specific lunch periods,and granted wageincreases.The General Counsel and the ChargingPartyalso excepted to thefailureof the AdministrativeLaw Judgeto provide a remedial orderrequiring reinstatement of free coffee and to provide a make-whole remedyforwages lost as a result of the change in hours. We agree that suchadditional remedial relief would effectuate the purposesof the Act. Wetherefore shall amend the recommendedOrder and notice to provide thatRespondent,upon request,be ordered to reinstate the free coffee, as itexisted prior to Respondent's unilateral action onor about April 10, 1973,reinstate the work schedules and lunch periods of the press employees astheyexisted priortoMay 7, 1973, and make the affected employees whole,as provided for in thatportionof the AdministrativeLaw Judge'sDecisionentitled"The Remedy" for anyloss suffered as result of this change.However,nothing in this Decision shall be construed to require Respondenttowithdraw the wage increases found herein to have been grantedunlawfully.216 NLRB No. 34 176DECISIONSOF NATIONALLABOR RELATIONS BOARDFrederick and make him whole in the manner setforth in the section of the Administrative LawJudge's Decision entitled "The Remedy."(b)Upon request, bargain collectively with Local505,GraphicArtsInternationalUnion,AFL-CIO-CLC, as the exclusive representative ofallemployees in the appropriate unit and, if anunderstanding is reached, embody it in a signedagreement.(c)Upon request, reinstate the free coffee foremployees as it existed prior to April 10, 1973.(d) Upon request, reinstate the work schedules andlunch periods of press employees as they existedprior to May 7, 1973, and make the press employeeswhole for any loss they may have suffered as a resultof this change, as provided for in that section of theAdministrative Law Judge's Decision entitled "TheRemedy."(e)Post at its place of business in Washington,Missouri, copies of the attached notice marked"Appendix."4Copies of said notice, on formsprovided by the Regional Director for Region 14,after being duly signed by its representative, shall beposted by Respondent immediately upon receiptthereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United StatesCourt ofAppeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentWE WILL NOTdiscourage membership in anylabor organization by discriminating in regard tothehireand tenure of employment of anyemployeeor applicantfor employment because oftheirunion activities,or bydiscriminatorilyassigning them duties because of their unionactivities.WE WILL NOTrefuse to bargain collectively ingood faithwith Local 505, Graphic ArtsInterna-tionalUnion, AFL-CIO-CLC, asthe exclusiverepresentativeof the employees in the unitdescribed as follows:All full-time and regular part-time mechani-calemployees including offset pressmen,platemakers, strippers and opaquers, camera-men,compositors,pasteup artists, andperforator operators, employed at the Em-ployer'sWashington, Missouri, facility, ex-cluding all nonmechanical employees, circu-lation room employees, advertising employ-ees, editorial and business department em-ployees, news department employees, mail-room employees, office clerical employees,professional employees, guards and supervi-sorsasdefined in the National LaborRelations Act.WE WILL NOT cease providing free coffee,change the work schedules and lunch periods ofpress employees, or grant wage increases withoutnotifying the above Union and giving it anopportunity to bargain collectively about suchmatters.WE WILL NOT illegally interrogate employeesabout their union activities.WE WILL NOT assign employees more onerousor menial work because of their union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof their right to self-organization, toform, join, or assist any labor organization, tobargain collectively through representatives oftheirown choosing, to engage in concertedactivities for the purpose of collective bargainingor other mutual aid, or to refrain from any or allsuch activities.WE WILL offer immediate reemployment toStephen Frederick and make him whole for anyloss of pay suffered as a result of our discrimina-tion against him.WE WILL, upon request, recognize and bargainwithLocal 505,GraphicArts InternationalUnion, AFL-CIO-CLC, as the exclusive repre-sentative of the employees in the above-describedunit with respect to rates of pay, wages, hours ofemployment, and other conditions of employ-ment, and, if an understanding is reached,embody such understanding in a signed agree-ment.WE WILL, upon request, reinstate the free coffeefor employees as it existed prior to April 10, 1973.WE WILL, upon request, reinstate the workschedules and lunch periods of press employees asthey existed prior to May 7, 1973, and make thepress employees whole for any loss they may have MISSOURIAN PUBLISHINGCOMPANY, INC.177suffered as a result of this change as provided inthe Board's Decision and Order.AFL-CIO-CLC, at alltimes material has been a labororganization within themeaningof Section 2(5) ofthe Act.MISSOURIAN PUBLISHINGCOMPANY, INC.DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON, Administrative Law Judge: Thisproceeding,brought under Section 10(b) of the NationalLabor Relations Act, as amended(61 Stat.136), hereincalled the Act,was heard at St.Louis,Missouri,May 6through 8, 1974. The complaint, dated April 2, 1974, basedon charges filed October3, 1973,in Case 14-CA-7611 andDecember 12, 1973, in Case 14-CA-7713, was issued bythe Regional Director for Region 14 (St. Louis,Missouri)on behalf of the General Counsel of the National LaborRelations Board,herein called the General Counsel andthe Board.The complaint alleged that Respondent had engaged inand was engaging in unfair labor practices by variousspecified course of conduct,including its failure to bargainwithLocal 505,GraphicArts InternationalUnion,AFL-CIO-CLC, herein called the Union, as the bargain-ing agent of the majority of its employees in an appropriateunit,by discriminatorily assigning duties to its employeeElmer Holtgreve and by constructively discharging itsemployee Stephen Frderick,all in violation of Section8(axl),(3), and(5) of the Act.In its duly filed answerRespondent denied the commission of any unfair laborpractices.Upon the entire record and from my observation of thewitnesses,Imake the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESSRespondent is a corporation duly organized under andexistingby virtueof the laws of the State of Missouri. At alltimesmaterialRespondent has maintained its principaloffice and place of business in Washington,Missouri,where it has been engaged in the publication, printing, sale,and distributionof a dailynewspaper.During the calendaryear 1973,which is a representative period, Respondentheldmembership in, and subscribed to, interstate newsservices, published nationally syndicated features,adver-tisednational brand products,and in the course andconduct of its business operations,derived gross revenuesin excessof $200,000. During the same period Respondentpurchased goods and services from suppliers locatedoutside the State of Missouri valued in excess of $5,000,which goods and services were delivered to it in the Stateof Missouri.At all times material Respondent has been anemployerengaged in commerce within the meaningof Section 2(2),(6), and (7) of the Act.II.THELABOR ORGANIZATIONLocal505,GraphicArtsInternationalUnion,III.THE UNFAIR LABOR PRACTICESThe Missourian Publishing Company is a newspaperprinting and publishing company located in Washington,Missouri,which publishes two weekly newspapers, TheMissourian andThe Citizen, and prints approximately 20other weekly newspapers for other publishers. The supervi-sors ofthe Companyare Jim Miller,Sr. (publisher), BillMiller (editor), Tom Miller (advertising manager), JohnMiller (production manager) and Ken Strubberg (fore-man). Another Miller, Jim, Junior, also works for Respon-dent. John and Tom Miller were the only witnesses totestify on behalf of Respondent.The Union's organizing effort began in January 1973,and resulted in a certification on April 6, 1973. AdmittedlytheCompany was opposed to the organization of itsemployees.Negotiations began on May 10 and totaled 18meetings as of the time of the hearing(a year later)withouta contract having been reached. The complaint alleges thatduring thisperiodcertain 8(axl) incidents occurred; alsoallegedwas the constructive discharge of union leaderStephen Frederick, the discriminatory assignment of worktounion supporter Elmer Holtgreve,and a refusal tobargain by unilateral action regarding the employeeswages, hours, and working conditions, and by bargainingin bad faithwithno intention of entering into a contract.A.Interference,Restraint,and CoercionMichael Halley first worked for Respondent in August1973.On Friday, April 27, 1974, he gave Respondent 2weeks'notice that he was leaving. According to histestimony, in his hiring interview Tom Miller told himthere was a union but that there was no contract yet andthat he doubted they would go on strike. In any event,Miller asked him if he "would be willing to cross the picketline."Halley said he would. Toward the end of theinterview Bill Miller came in and said"Hi." As he left Billasked Tom whether he had told Halley about the unionsituation.Tom said "Yes" and that Halley would be "loyaland ... on their side."Bill said,"That's good,we needloyal employees."When he started work Halley was given a tour of theplantby Tom Miller. During this tour Miller saidsomething about there being several union supportersamong the employees that he should not associate with.Knowing that Stephen Frederick was involved with theUnion, Halley mentioned his name. Tom Miller said, "Yes,Steve."Halley also testified about a conversation with TomMiller in late afternoon in Tom's office on September 27,1973. He was called in on the intercom.Miller asked himhow he liked his job-whether he had anyquestions orcomplaints. He also asked Halley if the Union had been"pressuring"him or asking him any questions.He alsoasked Halley if he knew what the Union was doing. HalleytoldMiller that he had heard that the Union was planningon a strike around Christmas time as being "the roughest 178DECISIONSOF NATIONALLABOR RELATIONS BOARDtime of the year for ads and typesetters." Miller alsowanted to know what the employee complaints were.In their discussion of the Unionseveral namescame up.Halley told Miller that Elmer Holtgreve was very active intheUnion.Miller seemed"sort of amazed"at thisinformation but did not say anything. Either at this time oron another occasion Halley asked Miller if he would holdit againsthim if he joined the Union. Miller said "No" itwas Halley's privilege to join, but he added "That theUnion wasn't right and there was no way they were goingto get established in the Missourian." iAbout these matters Tom Miller testified as follows ondirect: In his hiring interview with Halley he told Halleythat Respondent was negotiating with the Union and thatno contract had been signed, but added,"But we're stillworking."He denied asking Halley if he would cross apicket line in the event of a strike. Asked if there was anytalk about a picket line he answered, "No, not of a picketline, not that I can remember."Miller also denied telling Halley during his initial tour ofthe plant not to associate with certain employees. Headmitted asking Halley in the September 27 interviewwhether the Union was putting any pressure on him. Healso admitted that in this conversation regarding theUnion, Halley talked about some of the other employees,and "what was going on and things like that." But hedenied telling Halley that the Union would not get acontract or get established. According to him he did tellHalley that the Union "wouldn't get what they were askingfor.,,On cross,Miller testified that nothing was said inHalley's hiring interview about a union contract beingsigned or about the difficulty in reaching a contract. Askedifhe cared "one way or the other" if Halley joined theUnion he answered, "Not really." I credit Halley's versionof the foregoing.Gary Tobben, another former employee, testified that inmid-August Tom Miller came up to his desk and said,"Gary, I don't know if you know it or not but SteveFrederick and them are saying something about theremight be a strike . . . would you be on our side if the strikeoccurred?" Tobben said he did not know and Miller said,"You are a good worker and we'd like to have you on ourside."According to Tobben, Miller also said somethingabout a picket line and there always being work coupledwith another comment about appreciation for being onRespondent's side.In his direct testimony Miller admitted the essentials ofthe foregoing but denied asking Tobben not to cross thepicket line. I credit Tobben.David Jasper testified that in early May, on a Mondaymorning,Foreman Ken Strubberg asked him if he waspaying dues to the Union. Caught by surprise Jasper didnot answer immediately and Strubberg repeated hisquestion.Finally Jasper told Strubberg he could notanswer andthat he would have to ask Frederick if hewanted to know. Strubberg did not testify. I credit Jasper.The following day, according to Jasper, he was calledupstairs to the conference room where he was confrontedby John Miller and Jim Miller, Sr. There he was accused ofengagingin a slowdown the night before and told that if he"didn't like the way things were run around there" hecould leave. John Miller said, "Oh, the hell with it, bustyour ass off going out getting job work, and this is whatyou get for it." Jim said, "Yeah, the hell with it, I'm notgoing out and getting anymore."At this point apparentlyone of the Millers pointed toward St. Louis (location of theunion headquarters) and said, "That place down theredoesn't pay your wages, we do." Jasper said, yes, heunderstood that.Miller then said that if Jasper did not"like the way things were run" and if he thought he could"find that bed [of ] roses" he should leave.Elmer Holtgreve testified credibly that in late April, JimMiller, Sr., told Holtgreve that he was doing his uniontalking on company time and if he ever caught him at it hewould let him go. He further stated that it was against thelaw to talk about union business on company time.The foregoing interrogation by Tom Miller of Halleyand Tobben and of Jasper by Strubberg I find violatedSection 8(a)(1) of the Act.B.DiscriminationStephen Frederick was employed by Respondent as acameraman from April 1963 to August 29, 1973. There isno question that he was the Union's chief instigator andgenerally accepted not only among the employees but byRespondent as the leader of the Union among theemployees? Frederick was the only employee to partici-pate at any time in the contract negotiations. However,because it was felt his presence in the negotiations wascreating some animosity on the part of company represent-atives his function as an employee bargaining representa-tive was discontinued after a few meetings.3At one ofthe negotiationswhen the company lawyer,Robert Vining, stepped out of the room for a minute ortwo, John Miller directed a question to Frederick aboutwhat the employees' complaints were and why the Unionwas there. Frederick declined to answer. Union Represent-ative Creel asked if Frederick minded if he answered Millerand told the latter "That he had to be a rotten bastard towork for." Creel also told Miller that the Union had beencertified as bargaining agent and that was why they werethere.Miller replied that Respondent needed nobody fromSt.Louis to tell them how to operate the business.At a company-called meeting of employees to discuss theunion campaign,BillMiller statedthat the Company'sinsurance program was a good oneand that to hisknowledge (looking directly at Frederick who had madecomplaints about the insurance program to his foreman)only one employee complaint had been made about it.According to Frederick, right after the election Respon-dent embarked on a campaign of surveillance, harassment,and reprimands of him and other union supporters. Hecited an occasion that occurred on May 7 when he andDarrell Potthast were working late. The job they weredoing took longer than usual (due to its volume) and theyINowhere in Halley's affidavit was there any allusion to this last3All during Frederick's tenure as an employee negotiating representa-comment by Miller.live, according to his testimony,at the meetings"one of the Millers would2Tom Miller so testifiedusually sit there and stare at [him 1 as best they could." MISSOURIAN PUBLISHINGCOMPANY, INC.were accused of stalling by John Miller who had remainedin the plant most of the evening. The following dayFrederick and Potthast were called to the office of JimMiller,Sr.,where they were again accused of deliberatelymaking mistakes and stalling and where Frederick was toldbyMiller that if he was not happy he should leave.On another occasion after the election Frederick wasagaincalledinbyMiller Senior, and reprimandedregarding a mistake on a General Grocer job. On thisoccasionMiller told Frederick that he "could be gotten ridof" and that Respondent was "keeping a file" on him andtwo other unnamed employees'mistakes.Frederickclaimed to have been reprimanded four or five times moreafter the election,most occurring right after negotiationmeetings and all somewhat of a pattern. He was told thatno one liked him, he had no friends and asked "why didn't[heI leave."In contrast to all this in the 10 years before theelection Frederick had received less than an average of onereprimand a year.And on those occasions Frederick wasmerely informed of his mistake and told to "watch it a littlecloser" or something like that.Frederickalso testifiedcredibly and without denialabout an incident that occurred between him and JimMiller, Jr. Frederick had put some pictures in an envelopeto file in the darkroom.BillMiller wanted them and toldFrederick to go get them, explaining that they did notbelong in that envelope. When Frederick, outside thedarkroom,asked Jim Junior,for the envelope the latterthrew it at Frederick hitting him in the face exclaiming,"Stupid son-of-a-bitch can't do a simple job like this." Theimpactof the envelope caused a blood blister onFrederick's nose and the incident so upset him that he toldhis foreman he was going home and that he might not beback that afternoon. The foreman said, "O.K." Thefollowing day John and Jim Miller,Sr., called Frederickinto the office where he was asked why he took off. He toldthem he did not feel well and they wanted to know if hehad seen a doctor.He said no.Some other remarks weremade and Frederick said that he was the one that got hit.John Miller replied that"nobody got hit."At this time, asusual,the comment was made to Frederick that if he wasnot satisfiedwhy did henot leave.As the immediate result of this incidentFrederick calledUnion Representative Creel and asked Creel to get himanotherjob, "anyjob," because he felt he could no longertake the "pressure"he was under. On August 28 he toldBill and Jim Miller,Jr., he was leaving and would give anykind of notice Respondent wanted. Bill (who "seemed tobe a little unsure"as to what Frederick had said and askedhim to repeat it) said no notice was necessary.Jim Juniorsaid nothing and simply "covered a smile."There was no denial of the foregoing.Ifind thatFrederick'spositionwas made untenable for him byRespondent with the purpose in mind that he leaveRespondent's employment and that Respondent's actionsin this regard was in retaliationfor Frederick'sunionactivity.Thisconstitutes constructive discharge in violationof Section 8(a)(3) of the Act.Mason Industries,Inc., 2124This claim of being a supervisor is at odds with Respondent'scontention that the reason he was given a variety of menial tasks for aperiod of months after the election was in part because younger and newer179NLRB 505 (1974);W. T. Grant Company,195 NLRB 1000(1972).Elmer Holtgreve had 18 years' tenure with Respondent,the last 7 of which he was engaged primarily in pasteupand markup work. He was an active union supporterparticipating with Frederick in getting the Union startedand having convinced a number of female employees inthe pasteup department to join.When he voted in theelection March 29, the Company challenged him as being asupervisor.4 This fact along with the small size of the plantand the community support the inference, which I draw,thatHoltgreve's union advocacy was known to Respon-dent before the election. In any event, it is clear that afterthe election such was the case in view of the warningHoltgreve got about talking union on the job as notedsupra.As with Frederick, Respondent's attitude and treatmenttoward Holtgreve changed after the election. Prior to theelectionwhen Holtgreve made a mistake it was merelymentioned to him in the work area by one of the Millers inan informal way. In sharp contrast, about a month afterthe election Holtgreve was called into Jim Senior's officewhere he was presented with a formal written reprimand.In this connectionit should be noted that the practice ofgiving out written reprimands did not begin until after theelection.In late July after Holtgreve returned from his vacation hewas informed that Gary Tobben would assume his markupduties.Nonetheless, because Tobben made it clear toRespondent that he did not feel adequate to markup on theFenton paper,Holtgrevewas retained on that task.According to Tobben's testimony Holtgreve was muchbetter than he on markup due to Holtgreve's longexperience. Tobben also testified that Holtgreve did betterpasteup work.Employee Kleekamp, called by the General Counsel,testified that from her proofreading duties she concludedthatHoltgreve did a better job and made less mistakesthan she or Tobben. Kleekamp also testified that Holtgrevehad trained her to do pasteup work and that whenever shehad a problem or needed advice she would go toHoltgreve.On one occasion during this period after Holtgreve'svacation, according to Kleekamp's testimony, Kleekampwas assigned the classified page to do which Holtgrevenormally did. In his place Holtgreve was assigned to dosome paintingon the first floor. It turned out thatKleekamp did not know how to do the job and Tobbeneventually did it. Tobben testified that on other occasionsas soon as Holtgreve was sent downstairsto dopaintingjobs or other menial tasks, work would be brought up inthe pasteup department resulting in an "overload" in thatdepartment. Besides painting Holtgreve was assigned tocut and fold and collate materials.He also was utilizedduring thisperiod todo bagging and mailing. Besideslabeling and addressing this required lifting heavy mailsacks-a duty more suited to a younger man thanHoltgreve.employees(who looked to him for guidance,incidentally)were morecompetent than he. 180DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent explained the foregoing as follows: On April26 Holtgreve was reprimanded in writing about a mistakehe had made on the Ashley account costing Respondent$400. The reprimand stated that this was the second costlymistake by Holtgreve since March 5 and threatened himwith disciplinary action including discharge for "one moremistake of this character."When Holtgreve went on vacation some of his markupwork was given to Tobben. Tom Miller decided that helikedTobben's work better than Holtgreve's and deter-mined to give some of it to Tobben who welcomed theadded responsibility.Nonetheless,Holtgreve kept theFenton paper and did some pasteup devoting full time tosuch activities "when . . . needed." But due to an ensuingslack period caused by a paper shortages Holtgreve wasassigned other duties, on jobs like painting, working "onthe cutter and . . . the folder and things like these." Thereason pasteup and markup work was given to othersduring this period rather than to Holtgreve was because thelatter "couldn't do hand lettering" and was experienced inthe various other duties being assigned to him. In additionto the foregoing, Respondent had received complaintsfrom the post office about improper mailing proceduresand here too Holtgreve's experience was needed to correctthe problem. In summary Respondent denied that Holt-greve's union activities played any part in its 5-monthchangein duties .6Considering that for several years prior to the advent ofthe Union no question was ever raised as to Holtgreve'slack of lettering ability or artistic training in the perform-anceof his work; that he was the second highest paid(along with Frederick) of some 21 employees in the unitand was used to train new employees; and that some 5months after his duties had been changed he was returnedto his original routines, I am convinced and find, as allegedin the complaint, that Respondent's treatment of him wasdiscriminatory within the meaning of Section 8(aX3) of theAct.C.RefusaltoBargainOn April 6, 1973, the Union was certified as thecollective-bargaining agent of a unit of Respondent'semployees comprised of all full-time and regular part-timemechanical employees,including offset pressmen,plate-makers, strippers and opaquers,cameramen,compositors,pasteup artists, and perforator operators, employed atemployer'sWashington,Missouri,facility, excluding allnonmechanical employees,circulation room employees,advertising employees,editorial and business departmentemployees,news department employees,mailroom em-ployees, office clerical employees, professional employees,guards and supervisors as defined in the Act.D.Unilateral ActionFor years prior to the election Respondent had provided6 In August,according to Respondent's oral testimony(no businessrecords were offered),Respondent cut the size of its paper four to eightpages by cutting out some features,using smaller type and askingadvertisers"to hold back...the size of their ads . . . as much as possible."Respondent even turned down circular jobs and job printing fell off.itsemployees with free coffee.Within days after thecertification Respondent discontinued this practice withoutword to the Union, installing a coffee vending machinerequiring the employees to pay for their own coffee.A few weeks later without notice to the Union,Respondent unilaterally announced a change in the workschedule of the press employees. Prior to May 1973 thepressroom employees had worked alternate long and shortweeks.Therewassomevariance in the hours eachemployee worked but basically in a long week a pressroomemployeewould come to work in the morning atapproximately 7:30 on Monday and Tuesday and remainatwork into the evening until the newspapers werecompleted. On an employee's short week the employeewould come in at the regular starting time and leave at 4:30or 5 p.m. On Wednesday, Thursday and Friday, the pressemployees worked a regular 8-hour day in both their longand shortweek.But in early May the press employees'schedules were changed so that they worked the samenumber of hours in each week. There was no longer a longand short week.As a result of the change in the working schedule theemployees lost several hours per week as compared to theirprevious schedule. In addition to the hours lost by DavidJasper asa resultof this change, his previous arrangementwith Respondent for a 1-1 /2-hour lunch period permittinghim to attend aclassnow left him witha largegap in themiddle of the day.In addition to the foregoing the employees were requiredto eat their lunches at a specified time while previouslythey had always had relative discretion as to the time theyate.According to his testimony, which I credit, these thingswere brought to Respondent's attention in the firstnegotiatingsession by Union Representative Creel, whopointed out to Respondent that their unilateral actionswere puttingthe start of the bargaining "under a little bitof strain."Regardlesswhat discussions took place aboutthese mattersat that time or in subsequent meetings,7 it isclear and Ifind that by taking the actions it did withoutnotice to the Union or affording the opportunity ofdiscussionabout them Respondent violated its collective-bargainingobligation in violation of Section 8(a)(5) of theAct.N.L.RB. v. Benne Katz, etc. d/b/a Williamsburg SteelProductsCo.,369U.S. 736 (1962);AbingdonNursingCenter,197 NLRB 781 (1972).In hiscomplaint the General Counsel alleged anotherillegalunilateralactionby Respondent-namely, thegranting of wage increasesto employees after the certifica-tion without word to the Union. It was established that 11employeeswere granted wage increases,6 of them meritincreases.The evidence shows that Respondent's practicewas to giveall new employees a probationary increase andto give others periodicmerit increases.The evidence showsthat 5 of the11 increaseswere probationary and the restmeritincreases.The evidence also shows that most if notall of the meritincreaseswere 15centsan hour. Since thiss By November apparently all of the above alleged discriminatoryconduct was discontinued by Respondent and Holtgreve returned to hisroutine of some years previous.rThere is some dispute about this.But I find that at no time did theUnion waive any of its legal rights regarding these unilateral actions. MISSOURIAN PUBLISHINGCOMPANY,INC.181amount exceeds any wage offer madeby Respondent innegotiationsby 5 centsand the increases were granted attimesnot customaryformerit increases,I find them tohave been made in derogationof the Union's bargainingrights and in violation of Section 8(aX5).E.SurfaceBargainingAs noted,negotiations began with a meetingon May 10,1973,and carried on for an additional 17 meetingsspreadingover a year's time withouta contract beingagreed upon.In the first five meetingsRespondent wasrepresentedby Attorney Robert Vining. During this periodlanguage was agreed upon on various noneconomic termswhich was reflectedin a typedmemogiven to UnionRepresentativeCreel by Vining. After the fifth meeting,Vining suggested a Federal mediator explainingthat he didnot think negotiations were"going togo any further .. .because the Millers are not aboutto move off the positiontheyare on and maybe a federalmediator would havemore of an impression on them than I'm having." Shortlyafter this Creel got a call from Vining informingCreel thatVining's services had been terminatedand that MichaelTannlerhad been retained to representRespondent. Creelasked"whatin the world happened?" Vininganswered, "Iguess we were getting too close to a contract."Thereafter on August 16 meetingsbegan with Tannlerand a Federal mediator in the picturesIn the August 16meeting Creel asked Tannlerwhere they would begin.Tannler said he did not know.Creelsaid, "Well, you know,we've got a package thatispretty well on the road." Atwhich point he produced the memo given himby Vining.Thistook the Millersby surprise,9and Bill Miller said,"We didn'tagree to anything," to which Creel asked,"Well, areyou denyingthat we have an agreement to thispoint?"Tannler thenasked to see the paper. A discussionthen ensued of economic matters.Tannler offered a wageincrease of 10 cents an hour onratificationand 10 cents 6months later for eachyearof a 3-year contract.Immediate-ly the Millers protested,"We didn't agree tothat, hold it."The Companythen caucused and on their return Tannlerapologized for not having the informationcorrect and themeeting broke up on that note.There is no question thatRespondententered intonegotiations.with an unalterable oppositionto any form ofunionsecurity.The editorialpolicy of Respondent wassuch and Jim Miller,Sr., was active in a national"Right toWork"organization.According to the undenied andcredited testimonyof Creel,in the August 16 meeting BillMiller emphatically said that theUnion would "never get aunion shop clause or dues checkoff."As a resultRespon-dent adamantly rejected any form of unionsecurity orcheckoffthroughoutthe negotiations.Respondent also was opposedto a strict seniorityclause.In the October11meeting the Union againproposed astrict seniority clause in place of maintenanceof member-ship or a unionshop.Respondentwould notagree to stricts It was at Creel's request that the mediator was there.a They maintained that this was the first they had seen of Vming'smemo.to In January 1973 the average wage increase granted was 23 cents, in1972 two increases were granted of 15 cents each.No Respondent offer wasseniority.However, according to Creel's undenied andcredited testimony,agreement was reached upon a seniori-ty clause as follows:Seniority is defined as length of continuous serviceswith the employer.Where competency, skill, andability of the employees are relatively equal, seniorityshall be the controlling consideration in reduction offorce or reemployment.Nonetheless in a subsequent meeting Respondent repudiat-ed this understanding saying that they could not agree to it.From October on the negotiations centered on economicmatterswith no progress being made. The Companyoffered essentially nothing more than it was currentlyproviding for. Indeed, with respect to wages the Compa-ny's offers were less than it had given the employees ineach of the 2 preceding years.Respondent's refusal to consider any form of unionsecurity, its repudiation of matters previously agreed upon,its insistence on an economic progression in wages lessthan it had previously been following,10 all viewed in, thebackground of its unilateral actions, its discriminationinterference,restraint,and coercion against its employeesconvince me that (regardless of any good faith on the partof its attorneys)theMillers had no intention of enteringinto a contract with the Union and that from May 10,1973, on they were not bargaining in good faith as requiredby the Act. I so find.IV.THE REMEDYHaving found that Respondent has committed certainunfair labor practices, I shall recommend that it cease anddesist therefromand take certain affirmative action torestore as nearly as possible the situation that would haveexisted absent the unfair labor practices.Having found that Respondent discriminatorilyassignedwork to Elmer Holtgreve and constructively dischargedStephen Frederick in violation of Section 8(a)(3) of theAct, I shall recommend that it offer reemploymentimmediately to Frederick and make him whole for any losshe may have suffered as a result of the discriminationagainsthim11 by payinghim anamount equal to thatwhich he would have earned in Respondent's employ lesshis net earnings elsewhereduring the interim period to becomputed in the manner set forth inF.W.WoolworthCompany,90 NLRB 289 (1950), andN.LRB. v. Seven-UpBottling Company of Miami, Inc.,344 U.S. 344 (1953), withinterestas provided for inIsis Plumbing & Heating Co.,138NLRB 716 (1962).Having found that since April 11, 1973, Respondent hasrefusedand is refusingto bargain collectively in good faithwith the Union as the representative of the employees in anappropriate unit, I shallalso recommendthat upon requestas high.11SinceHoltgrevewas not reduced in pay as a result of thediscrimination against him and was restored to his normal duties as of thehearing, no make-whole order is recommended as to him. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent so bargain and if an understanding is reachedembody such understanding in a signed agreement.In viewof thecharacter of the unfair labor practicescommitted,Ishall also recommendthatRespondent beordered to cease and desist from infringing "in anymanner"upon the rights guaranteed its employees bySection7 of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with the operation ofRespondent described in section I, above,have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.Respondent,MissourianPublishingCompany, Inc.,at all timesmaterial has been and is an employerengagedin commercewithin themeaningof Section 2(2), (6), and(7) of the Act.2.Local 505,GraphicArts InternationalUnion,AFL-CIO-CLC, is a labororganizationwithin themeaningof Section 2(5) of the Act.3.By discriminatorilyassigningduties to Elmer Holt-greve andconstructivelydischargingStephen Frederickbecauseof theirunion activitiesRespondent has discrimi-natedand isdiscriminating againstthem in regard to theirhireor tenureof employment, therebydiscouragingmembershipin a labor organizationwithin themeaning ofSection 8(a)(3) of the Act.4.All full-time and regularpart-timemechanicalemployees of Respondentincludingoffsetpressmen,platemakers, strippers and opaquers,cameramen,compos-itors, pasteup artists,and perforatoroperators,employedat Respondent'sWashington,Missouri, facility, excludingall nonmechanical employees, circulation room employees,advertising employees,editorialand businessdepartmentemployees,newsdepartment employees,mailroom em-ployees, office clerical employees,professionalemployees,guards and supervisors as definedin the Act constitute anappropriate unit for thepurposesof collectivebargainingwithin themeaning of Section9(b) of the Act.5.Local 505,GraphicArts InternationalUnion,AFL-CIO-CLC, at all timesmaterial herein has represent-ed a majorityof employeesin the above appropriate unitwithin themeaning of Section9(a) of the Act.6.SinceApril 10, 1973,Respondenthas failed andrefused to bargain collectivelyin good faith with the Unionin violation of Section 8(aX5) ofthe Act.7.By the foregoing conduct and by illegally interrogat-ing employees regardingtheir union activity and support,Respondent has interferedwith, restrained, and coercedand is interfering with, restraining,and coercingemployeesin the exercise of rights guaranteed in Section7 of the Actin violation of Section8(axl) of the Act.[RecommendedOrder omittedfrom publication.]